Citation Nr: 1750052	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a respiratory disability.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to a disability rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1996.

These matters come to the Board of Veterans' Appeals (Board) from October 2011, March 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and Muskogee, Oklahoma.  Jurisdiction is retained by the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in December 2015 on the left ankle and obstructive sleep apnea claims.  The transcript is of record.

On October 6, 2017, the Veteran moved to advance this case on the docket.  That motion is GRANTED.  This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the left shoulder and sleep apnea, and increased disability rating for the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

A chronic respiratory disorder was not shown in service; and, the Veteran's diagnosed asthma was not incurred in or caused by service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder (other than obstructive sleep apnea) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d)

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service treatment records indicated that the Veteran had bronchitis in April 1995.  The records were otherwise silent for any mention of asthma or another respiratory disease.  The Veteran specifically denied asthma, shortness of breath and pressure in his chest at separation.  The Veteran's separation physical did not find any respiratory problems.

The Veteran's medical records indicated that he began having symptoms relating to asthma around 1999.

The Veteran was afforded a VA examination in June 2014.  The examiner diagnosed the Veteran with asthma.  The Veteran reported that he went to the emergency room in 1999 and was diagnosed with asthma at that time.  He has been treated since then with an albuterol inhaler.  The examiner did not provide an etiology opinion for the asthma.  The examiner did opine, however, that the asthma was less likely than not related to a specific exposure event during service in Southwest Asia.  

The Veteran was afforded another VA examination in July 2016.  The VA examiner considered the Veteran's in-service diagnosis of bronchitis, but opined that the bronchitis was a onetime event that resolved without evidence of chronicity.  The examiner opined that the evidence did not indicate that the Veteran had any signs or symptoms of asthma until several years after service and that because of this lengthy delay it was less likely than not that the Veteran's asthma was related to service.

The Veteran has been diagnosed with asthma.  This satisfies Shedden element (1).

The Veteran had an incident of bronchitis in service.  This could satisfy Shedden element (2).  The evidence does not indicate that the Veteran had a separate in-service event that could be related to his asthma and the Veteran has not identified one.

The Veteran's bronchitis resolved during service.  This weighs against nexus, the third Shedden element.  The Veteran reported not having asthma or shortness of breath at discharge and the discharge examiner noted normal lungs.  This further weighs against nexus.  The Veteran did not report asthma symptoms until years after service, and the July 2016 VA examiner opined that the Veteran's asthma was not related to his in-service bronchitis.  This weighs strongly against service.  

The Veteran has claimed that his asthma is related to service.  The Veteran is competent to report readily observable symptoms such as shortness of breath.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  In this instance, the Veteran did not report having shortness of breath or asthma problems for years after service.  The etiology of asthma, unlike the symptoms of asthma, falls outside the realm of common knowledge of a lay person and is not readily amenable to mere lay diagnosis or probative comment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, to the extent that the Veteran claimed that his exposure to burn pits in the Persian Gulf caused his asthma, the evidence does not support such a link.  The only medical evidence on this point was the June 2014 VA Gulf War examination, in which the examiner opined that asthma was not the type of illness that resulted from such exposure.  The weight of the evidence is against service connection.

The Veteran originally claimed that his asthma was secondary to his service in the Persian Gulf.  There is a presumption that a Persian Gulf Veteran that experiences a qualifying chronic disability is service connected.  38 C.F.R. § 3.317.  Asthma, however, is not a qualifying chronic condition as defined by the Regulations.  The Regulations require either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Id.  Asthma is neither undiagnosed nor unexplained.  Accordingly, presumptive service connection cannot be established.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for asthma must therefore be denied.


ORDER

Entitlement to service connection for a respiratory disorder is denied.


REMAND

The Board previously remanded the Veteran's left shoulder claim with the instruction that the examiner must discuss the Veteran's in service diagnosis of left thoracic outlet syndrome and complaints of left shoulder pain since service.  The Veteran was afforded an additional examination, but the examiner did not address these points.  A supplemental opinion or examination is required.

The Board previously remanded the Veteran's obstructive sleep apnea claim for a VA examination.  Although the VA examination complied with the remand directives, the Veteran's representative raised an additional, secondary, ground for service connection.  Under this theory, the Veteran's posttraumatic stress disorder and/or ankle disability, or both caused him to gain weight (become obese).  This weigh gain (obesity), in turn, caused or aggravated the Veteran's obstructive sleep apnea.  The General Counsel of VA has provided guidance that, while obesity is not a disease or injury for which service connection may be granted, it can provide a causal connection between two disease.  VAOPGRPREC 1-2017.  In other words, VA has acknowledged that if a service connected disability causes obesity, and that obesity then causes or aggravates another condition, that other condition may be secondarily service-connectable.  Accordingly, a medical opinion addressing causation is required on remand.

The Veteran was most recently afforded a VA examination for his left ankle in July 2016.  That same month, the Court of Appeals for Veterans Claims issued Correia v. McDonald, 28 Vet. App. 158 (2016) that held, in pertinent part, that "[t]he final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  The July 2016 examiner did not state that the Veteran was tested on both active and passive motion and in weight-bearing and non-weight bearing.  The examination also did not compare the unaffected joint.  The earlier examinations also lacked such findings.  The Veteran must be afforded a new examination to correct this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to the prior examiner or another qualified medical provider for the Veteran's left shoulder condition.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:
 
Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left shoulder disability was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service?  The examiner must discuss the Veteran's in service diagnosis of left thoracic outlet syndrome and his complaints of pain since service.  
 
A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. Forward the Veteran's claims folder, including a copy of this remand, to the prior examiner or another qualified medical provider for the Veteran's obstructive sleep apnea.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's obesity was caused or aggravated by his PTSD, ankle disorder, or some combination thereof?  In particular the examiner should consider (1) the Veteran's assertion that his PTSD manifested with a chronic sleep impairment that resulted in obesity; (2) the Veteran's supporting articles "Post-traumatic Stress Disorder and Cardiovascular Disease", 2011, published in The Open Cardiovascular Medicine Journal and the Centers for Disease Control page on sleep and chronic disease at http://www.cdc.gov/sleep/about_sleep/chronic_disease.htm; and (3) the Veteran's assertion that his ankle condition rendered him unable to maintain physical fitness, also leading to obesity.

(b) If the answer to (a) is yes, then is it as likely as not that the Veteran's obstructive sleep apnea was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically related to the Veteran's obesity?
 

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address the severity of the Veteran's left ankle disability.  The examiner must review the record and perform the appropriate diagnostic testing necessary to properly complete the requested examination.  Testing must include range of motion testing done under active and passive motion and in weight-bearing and non-weight bearing.  The examiner must also test muscle strength and endurance compared with the right ankle.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing, he or she should explain why that is so.  
 
A rationale for all requested opinions shall be provided.  If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


